DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, and claims 1-8, and newly added claims 21-27 in the reply filed on 08/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are so dark and some elements of the invention cannot be properly understood. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the terminal part is extended in a direction away from the axis of the coil and is entirely located at a same side of the axis of the coil” as claimed in claim 1, “a first plurality of particles and a second plurality of particles, wherein each of the first plurality of particles is entirely disposed inside the magnetic body, and each of the second plurality of particles is disposed in the magnetic body with a substantially flat surface being exposed from the magnetic body” as recited in claim 2 and similar limitations in claims 8 and 21,  the “a protection layer to encapsulate the magnetic body” of claim 6 and similar limitation in claim 26 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis of the coil" in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the axis of the terminal part" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation " the axis of the terminal part " in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the bottom surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the electrical component" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the electrical component" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it’s not clear how the device of claim 24 is a choke when said device is an inductor already in claim 8.
Claim 25 recites the limitation "said side surface" in line 1. There is insufficient antecedent basis for this limitation in the claim.
These 35 USC 112(b) rejections are mere examples. Applicant is argued to check all  claims for 112 issues, which does not help the prosecution of the application.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22, 23, and 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All limitations of claim 21 are already recited in claim 8. 
Claim 8 recites “An inductor” in line 1. Therefore, the electrical component is an inductor” as claimed in claim 23 does not further define the limitations of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. PG. Pub. No. 2015/0325364 A1).
With respect to claim 1, Lee et al., hereinafter referred to as “Lee,” teaches an electrical component (Fig. 3), comprising:
a magnetic body 10, comprising at least one magnetic powder 62;
a conductive wire 20, wherein the conductive wire (winding…wire, para. [0050]) comprises a coil 20 and a terminal part 40, wherein the coil is disposed in the magnetic body, and the terminal part is extended in a direction (horizontal direction) away from the axis (vertical direction) of the coil and is entirely located at a same side of the axis of the coil (the terminal part 40 wraps around the first body 11 from the same left side, similar to the present invention), wherein a side surface (flat surface) of the terminal part of the conductive wire is exposed (see Figs. 3, and or 4E-4F) from a bottom surface (mounting surface) of the magnetic body for forming an electrode 50 of the electrical component (paras. [0043], [0050], and [0054]).
With respect to claims 2, and 21, Lee teaches the electrical component according to claim 1 and the inductor of claim 8, respectively, wherein the at least one magnetic powder comprises a first plurality of particles (particles 62b wholly inside body 10, annotated Fig. 3) and a second plurality of particles (exposed particles 62a having flat surface, annotated Fig. 3), wherein each of the first plurality of particles is entirely disposed inside the magnetic body, and each of the second plurality of particles is disposed in the magnetic body with a substantially flat surface being exposed from the magnetic body (para. [0054]).

    PNG
    media_image1.png
    447
    665
    media_image1.png
    Greyscale

With respect to claims 3, and 22, Lee teaches the electrical component according to claim 2, and the inductor of claim 21, respectively, wherein the axis (horizontal axis) of the terminal part of the conductive wire is substantially parallel or aligned to the bottom surface of the magnetic body (para. [0052]).
With respect to claims 4, and 23, Lee teaches the electrical component according to claim 1, and the inductor of claim 8, wherein the electrical component is an inductor (para. [0049]).
With respect to claims 5, and 25, Lee teaches the electrical component according to claim 2, and the inductor of claim 21, wherein said side surface of the terminal part of the conductive wire is substantially flat (see Fig. 4E, para. [0052]).
With respect to claim 8, Lee teaches an inductor (annotated Fig. 3), comprising:
a magnetic body 10, comprising at least one magnetic powder 62;
a conductive wire (winding…wire, para. [0050]), wherein the conductive wire comprises a coil 20 and a terminal part 40, wherein the coil is disposed in the magnetic body, and the at least one magnetic powder comprises a first plurality of particles (particles 62b wholly inside body 10, annotated Fig. 3) and a second plurality of particles (exposed particles 62a having flat surface, annotated Fig. 3), wherein each of the first plurality of particles is entirely disposed inside the magnetic body, and each of the second plurality of particles is disposed in the magnetic body with a substantially flat surface being exposed from the magnetic body (paras. [0043], [0050], and [0054]).
With respect to claim 24, Lee teaches the inductor according to claim 8, wherein the electrical component is a choke (para. [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 1 and 8 above, in view of Jeong et al. (U.S. PG. Pub. No. 2013/0115393 A1).
With respect to claims 6, and 26, Lee teaches the electrical component according to claim 1, and the inductor according to claim 8. Lee does not expressly teach a protection layer to encapsulate the magnetic body.
Jeong et al., hereinafter referred to as “Jeong,” teaches an electrical component and or inductor 1 (FIGs. 1-2), further comprising a protection layer 11 to encapsulate the magnetic body 10, 41, and 42 (para. [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the protection layer as taught by Jeong to the electrical component or the inductor of Lee to protect the electrical component or inductor from foreign objects, such as dust and moisture.
With respect to claims 7, and 27, Lee teaches the electrical component according to claim 1, and the inductor according to claim 8. Lee does not expressly teach the at least one magnetic powder comprises a first magnetic powder and a second magnetic powder, wherein the mean diameter of the first magnetic powder is larger than that of the second magnetic powder.
Jeong teaches an electrical component or inductor 1 (FIGs. 1-2), wherein the at least one magnetic powder 50 comprises a first magnetic powder (larger balls) and a second magnetic powder (smaller balls at periphery surface), wherein the mean diameter of the first magnetic powder is larger than that of the second magnetic powder (para. [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic powder sizes as taught by Jeong to the electrical component or inductor of Lee to provide the required magnetic density in the magnetic body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837